Title: To George Washington from Timothy Pickering, 2 September 1796
From: Pickering, Timothy
To: Washington, George


        
          Department of State Septr 2d 1796.
        
        The Secretary of State respectfully lays before the President of the United States, the draught of a letter to lieutenant governor Wood of Virginia, concerning the ship Eliza, Captain Hussey, captured by the Thetis British frigate, and carried into Hampton-road. It was intended to send the letter by this day’s post: but the absence of the Clerk who had locked up the inclosed papers, prevented a timely submission of the whole to the President.
        It appears to be an established rule in the British Courts, that a capture, without a sentence of condemnation, in due form of law, does not change the property so as to entitle a purchaser to hold the captured vessel against the original owner, or a recapture.
        
          T. Pickering.
        
      